Adams, J.
. , . 1. moutg-age: criminal proceedmgs. We do not think it material whether the defendant Millie was under the influence of her husband or not. If she was induced to execute the mortgage by o o j false and fraudulent charges of embezzlement, and threats institute criminal proceedings against him, the mortgage was void. Nor is it material that she admitted that she signed the mortgage voluntarily, if her *636volition was gained by such false and fraudulent charges and threats.
As to the evidence that the mortgaged property was bought with the plaintiff’s money and fraudulently conveyed to her, we think it may be said that it would have no tendency to show the mortgage valid. Upon a proper proceeding to reach the property as held in trust for plaintiff, such evidence would be clearly admissible, and perhaps such proceeding may yet be instituted.
The petition for a new trial, we think, was properly dismissed.
Affirmed.